First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 21-34 and 37-43 are pending in the present application.  Claims 24, 25, 37, 38, 42 and 43 stand withdrawn from consideration as being drawn to a nonelected invention.  Claims 21-23, 26-34 and 39-41 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 26-34 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  

In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
The instant specification sets forth structurally diverse compounds encompassed by the phrase “a compound having antiestrogenic activity”.  For example,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(see page 4, lines 18-27 of the present specification). 
Therefore, although the claims recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the specification.  In addition, based on the functional characteristics recited by the instant claims, the instant claims would include compounds discovered at a later date.  Given the potentially limitless scope of the compounds encompassed by the instant claims, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims.  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably 

Claim Rejections - 35 USC § 103
The rejection of claims 44 and 45 under 35 U.S.C. 103 over Dyczka (2011) in view of Lee et al. (2012) of record is made moot by the cancellation of the instant claims.

The rejection of claims 21-23, 26-36 and 39-41 under 35 U.S.C. 103 over Dyczka (2011) in view of Lee et al. (2012) of record is withdrawn.

Claims 21-23, 26-34 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dyczka (2011) and Osborne et al. (US 5,119,827) in view of Lee et al. (2012, cited by applicant on IDS submitted 08/03/2018) and Caffa et al. (2015, cited by applicant on IDS submitted 08/03/2018).
Each of Dyczka and Osborne et al. teaches the use of tamoxifen for treatment of estrogen-responsive breast cancer (see the articles in their entirety; see especially, Dyczka, Abstract; Osborne, col. 1, lines 5-24, 60-66).
Lee et al. teaches the short-term starvation (or fasting) protects normal cells, mice and potentially humans from the harmful side effects of variety of chemotherapy drug. Lee et al. teaches that the cycles of starvation were as effective as chemotherapeutic agents in delaying progression of different tumors and increased the effectiveness of these drugs against breast cancer cells (abstract). Lee et al. teaches 
Caffa et al. teaches the use of reduced calorie diet to enhance treatment of cancer, especially breast cancer, with tyrosine kinase inhibitors, such as, regorafenib, crizotinib, erlotinib, etc. (see the entire article, especially Abstract; Discussion, pages 11827-11828).

The claims differ from the cited references in claiming the combination of a compound having antiestrogenic activity, such as tamoxifen, with reduced caloric intake for a period of 24-190 hours in the treatment of estrogen-responsive breast cancer. 
As evidenced above and in the present specification (see page 2, lines 9-15), the use of reduced calorie diet sensitizes cancer cells to various anticancer treatments, i.e., chemotherapeutics, radiotherapy and tyrosine kinase inhibitors.  Therefore, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the effect of reduced caloric diet would extend other anticancer agents.  That is, the skilled artisan would have had the reasonable expectation that the combination of a reduced calorie diet and a compound having antiestrogenic activity, such as, tamoxifen would result in enhanced treatment of breast cancer.  
The percentage amounts of calorie intake to be used, the duration of the treatment are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and oncologist. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.
None of the claims are allowed.

Response to Arguments
Applicant argues antiestrogenic drugs are not chemotherapeutic agents and have different mechanisms of action.  Applicant also notes the paragraph bridging pages 6 and 7 of the present specification which notes that treatments associated with short term starvation (STS) with chemotherapy or radiotherapy generally required the administration of a corticosteroid in order to counter the side WO 2017/140641 PCT/EP2017/053209-7-effects (i.e. nausea) and allergic reactions caused by chemotherapy and radiotherapy and that the method according to the present invention does not require the administration of corticosteroids, because compounds with antiestrogenic activity do not display the severe side effects of 5chemotherapy or radiotherapy.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted by applicant, antiestrogenic drugs have different mechanism of action (MOA) than chemotherapeutic agents.  
As would be known to the skilled artisan in the medical art and evidenced by the document submitted with applicant’s remarks dated 12/11/2020, chemo drugs act at different phases of cell cycle.  For example, alkylating agents work in all phases of cell cycle whereas topoisomerase inhibitors interfere with the enzymes topoisomerases, which help separate the strands of DNA so they can be copied.  Therefore, chemotherapeutic agents encompass compounds with different MOA.
As evidenced by the cited references and noted in the present specification (see page 2, lines 9-15), the use of reduced calorie diet sensitizes cancer cells to various anticancer treatments, i.e., chemotherapeutics, radiotherapy and tyrosine kinase inhibitors.  Based on the fact that chemotherapeutics, radiotherapy and tyrosine kinase 
The examiner directs applicant’s attention to the differences in MOAs of antiestrogenic agents.  For example, tamoxifen blocks the binding of estrogen to the receptors whereas fulvestrant induces conformational change of the estrogen receptor and anastrozole inhibits aromatase enzyme.  Therefore, applicant’s argument based on the differences in MOA would apply to “a compound having antiestrogenic activity”.  In other words, if according to applicant, the disclosures of the prior art cannot serve as a reliable indicator of the applicability that reduced calorie intake would improve the efficacy of antiestrogen anticancer agents, then it would follow that the same doubts exist in respect to the generalization of antiestrogen agents as instantly claimed.
Applicant also argues the claimed invention shows significant advantage over the known treatments, because the metabolic adaptations to starving, which are beneficial in terms of response by the tumor cells, are not prevented or hindered by a concomitant administration of corticosteroids.
However, the side effects of chemotherapy is not due to the combination with reduced calorie intake as would be known by the skilled artisan in the art (see for example, page 4, lines 1-2 of the document submitted with applicant’s remarks dated 12/11/2020).  Therefore, the 
For these reasons, claims 21-23, 26-34 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dyczka (2011) and Osborne et al. (US 5,119,827) in view of Lee et al. (2012, cited by applicant on IDS submitted 08/03/2018) and Caffa et al. (2015, cited by applicant on IDS submitted 08/03/2018) as set forth above.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BARBARA P BADIO/Primary Examiner, Art Unit 1628